Drawings
The drawings are objected to because:
Fig. 2 fails to show first and second clamp rings 104 & 106.
At Figs. 2 & 3, elastomeric center element 108 lacks the appropriate cross hatch pattern to depict elastomeric material.  See MPEP 608.02 for the appropriate pattern.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at page 4, line 12 the second clamp ring 106 is misidentified.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 contains the limitation “SAE standard".  Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard, (excerpts of the applicable portions are acceptable) in reply to this Office action.  (Note, the standard does not need to filed in an information disclosure statement.)

Claim Rejections - 35 USC § 102
Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alma, US 2,873,010.    Alma discloses a method of coupling a flywheel (26) to a shaft (2) along an assembly axis, the method comprising: 
providing (see the figure) a clamp ring assembly (4) defining a clamp ring axis and including 
a first clamp ring (8) disposed substantially adjacent a first axial end of the clamp ring assembly, 
a second clamp ring (15) disposed substantially adjacent a second axial end of the clamp ring assembly, the first and second clamp rings being substantially parallelly disposed and spaced apart along the clamp ring axis, and 
a center element (17) formed of an elastomer material, the center element extending axially and circumferentially between the first and second clamp rings,
coupling (col. 2, lines 25 & 26) the second clamp ring to a coupling hub (inner portion of flywheel attachment flange assembly 23) of a flywheel attachment flange assembly (23), 
inserting (col. 2, lines 30 & 31) a plurality of fasteners (28) extending from a planer plate element (outer portion of flywheel attachment flange assembly 23) of the flywheel attachment flange assembly into openings (27) in the flywheel to couple to flywheel attachment flange assembly to the flywheel, and 
coupling (col. 1, lines 44-47) the first axial end of the clamp ring assembly to the shaft,
wherein coupling the first axial end of the clamp ring assembly to the shaft includes coupling the first axial end of the clamp ring assembly to a shaft hub (5), and coupling the shaft hub to the shaft.

Claims 6, 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller, US 3,623,339.  At Fig. 1, Muller shows a flywheel coupling assembly for transmitting torque between a shaft and a flywheel approximately aligned on an assembly axis, the flywheel coupling assembly comprising: a clamp ring assembly defining a clamp ring axis and including 
a first clamp ring (left end of bellows (14, 16), 
a second clamp ring (right end of bellows 14, 16) disposed spaced apart from and substantially parallel to the first clamp ring along the clamp ring axis, and 
a center element (see middle portion of bellows 14, 16)  formed of an elastomer material (17, 26, 27), the center element extending axially and circumferentially between the first and second clamp rings, the clamp ring assembly including a first axial end and a second axial end, the first clamp ring being disposed substantially adjacent the first axial end and the second clamp ring being disposed substantially adjacent the second axial end, the first axial end of the clamp ring being adapted to be coupled to a shaft hub (see unnumbered hollow shaft at left end of Fig. 1), and 
a flywheel attachment flange assembly (13), the flywheel attachment flange assembly including a coupling hub (nominally indicated by reference numeral 13) and a planer plate element (nominally indicated by reference numeral 11), the planer plate element including a plurality of through holes and being adapted to be disposed adjacent the flywheel, the coupling hub defining a flywheel attachment axis, the coupling hub being coupled with the second axial end of the clamp ring assembly, the flywheel attachment axis and the clamp ring being substantially coincident, the flywheel attachment axis and the clamp ring axis being adapted to be substantially aligned with the assembly axis.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence, US 2020/0224729.   Lawrence discloses a method of forming a flywheel coupling assembly for coupling a flywheel to a shaft along an assembly axis, the method comprising:
 providing a clamp ring assembly defining a clamp ring axis and including a plurality of first arcuate coupling segments (17, 17), each first arcuate coupling segment including a first arcuate portion extending between first segment ends (210, 211), the first arcuate coupling segments being arranged to form a first clamp ring with adjacent first arcuate coupling segments having proximally disposed first segment ends, the first clamp ring being disposed substantially adjacent a first axial end of the clamp ring assembly, 
a plurality of second arcuate coupling segments (17, 17), each second arcuate coupling segment including a second arcuate portion extending between second segment ends (210, 211), the second arcuate coupling segments being arranged to form a second clamp ring with adjacent second arcuate coupling segments having proximally disposed second segment ends, the first and second clamp rings being substantially parallelly disposed and spaced apart along the clamp ring axis, the second clamp ring being disposed substantially adjacent a second axial end of the clamp ring assembly, and 
a center element (19) formed of an elastomer material, the center element extending axially and circumferentially between the first and second clamp rings, and coupling the second clamp ring to a coupling hub (60) of a flywheel attachment flange assembly including the coupling hub and a planer plate element (see “radial extending flange” at paragraph 0041),
further including inserting a plurality of fasteners (27) through a plurality of radially extending holes (25) in the first plurality of arcuate coupling segments and into a plurality of radially extending openings in a shaft hub (61) adapted to be coupled to the shaft,
wherein coupling the second clamp ring to the coupling hub includes inserting a plurality of fasteners (27) through a plurality of radially extending holes (25) in the second plurality of arcuate coupling segments and into a plurality of radially extending openings in coupling hub.

Allowable Subject Matter
Claims 2, 4, 5, 7 & 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679